               Case 19-20831-MAM          Doc 221     Filed 12/12/19     Page 1 of 6




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                                  www.flsb.uscourts.gov

 In re:
                                                    CHAPTER 11
 PALM BEACH BRAIN & SPINE, LLC.,
 MIDTOWN OUTPATIENT SURGERY                         CASE No. 19-20831-MAM
 CENTER, LLC, and MIDTOWN
 ANESTHESIA GROUP, LLC,                             (Jointly Administered)

               Debtors.

                   DEBTOR’S MOTION TO APPROVE SETTLEMENT
                 AGREEMENT PURSUANT TO BANKRUPTCY RULE 9019

                Expedited Hearing Requested: It is respectfully requested that this
                matter be heard on an expedited basis. The counterparty to proposed
                settlement has indicated that time is of the essence to get this
                settlement approved. Accordingly, the Debtors request that this
                motion be heard on the earliest available hearing date on which other
                matters in this case are set for hearing, which appears to be
                December 19, 2019 at 1:30 p.m. Eastern, or as soon thereafter as
                the Court will permit.

                   DEBTOR’S MOTION TO APPROVE SETTLEMENT
                 AGREEMENT PURSUANT TO BANKRUPTCY RULE 9019

          COMES NOW Debtors, PALM BEACH BRAIN & SPINE, LLC; MIDTOWN

OUTPATIENT SURGERY CENTER, LLC; and MIDTOWN ANESTHESIA GROUP, LLC, (the

“Debtors”), and file this Motion to Approve Settlement Agreement Pursuant to Bankruptcy Rule

9019, showing the Court as follows:

                                           BACKGROUND

          1.    On August 14, 2019, the Debtors filed voluntary petitions for relief under Chapter 11

of the Bankruptcy Code. Since the filing, the Debtors have continued in possession of their property

and has operated and managed their affairs as a debtor-in-possession pursuant to the provisions of
                 Case 19-20831-MAM                Doc 221        Filed 12/12/19         Page 2 of 6



Sections 1107 and 1108 of the Bankruptcy Code. No trustee, examiner, or committee has been

appointed in this case.

         2.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and 157.

This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper pursuant to 28 U.S.C.

§§ 1408 and 1409.

         3.       Between October 2014 and August 2015, the Debtors entered into seven

substantially similar Letter of Protection and Medical Lien Sale and Agreements (the

“Agreements”) with CareCentric Investments I, LLC f/k/a CareCentric-Gallop PI Capital

Partners, LLC, (“CareCentric”). Pursuant to the Agreements, the Debtors sold specific batches

of patient accounts receivable to CareCentric (the “Purchased Receivables”). The Debtors

entered into similar agreements with other account purchasers as well.

         4.       Given the age of the CareCentric Purchased Receivables, it appeared unlikely that

any of these receivables would still be collectible after the Petition Date. Accordingly, CareCentric

chose not to continue taking actions to collect on the Purchased Receivables.1

         5.       Recently, an attorney representing a certain patient with the initials D.K. contacted the

Debtors and CareCentric seeking to make an offer to settle the patient’s account. The balance shown

on the patient’s account (and hence, the amount of the Purchased Receivable related thereto) is

$269,751.97 (the “Account”). The patient’s attorney appears to very motivated to settle the




1
    Initially, CareCentric filed a motion for relief from stay [Doc. 100], seeking a “comfort order” stating that the
Purchased Receivables are not property of the Debtors’ estates and authorizing CareCentric to take certain collection
actions. After filing that motion, it appeared that at least one other creditor would require CareCentric to enter into an
intercreditor agreement in order to avoid a contested hearing on its stay relief motion. Given CareCentric’s view that
these accounts from four or five years ago would most likely be uncollectible, CareCentric concluded that “the juice
wasn’t worth the squeeze” and withdrew its stay relief motion without prejudice to re-filing. Given the patient’s
attorney’s motivation to get this settlement approved quickly, it appeared that the fastest way to resolve this matter
would be by filing this Motion.

                                                           -2-
              Case 19-20831-MAM            Doc 221      Filed 12/12/19    Page 3 of 6



Account as soon as possible and has been zealously contacting representatives of the Debtors and

CareCentric in order to try to finalize a settlement.

                                    THE PROPOSED SETTLEMENT

       6.         The patient’s attorney has offered to pay $88,500.00 in cash (the “Settlement

Amount”), subject to the patient’s approval and other conditions, as a full accord and satisfaction

of all amounts owed on the Account (the “Account Proceeds”).

       7.         The Debtors believe that the Settlement Amount is fair, considering the age of the

Account and the reality that medical accounts are often settled for a fraction of the stated amount of

the account. CareCentric also believes the Settlement Amount is fair and has consented to the filing

of this motion.

       8.         CareCentric asserts that the Account Proceeds are not property of the Debtors’

estates but recognizes the possibility that other of the Debtors’ creditors may assert rights to some

of the Account Proceeds.

       9.         Accordingly, the Debtors propose to settle the Account in exchange for the

Settlement Amount, which the Debtors will hold in a segregated trust account, subject to any rights

CareCentric or any other creditor may assert as to the Account Proceeds, all such rights being fully

reserved.

                                          BASIS FOR RELIEF

       10.        Bankruptcy Rule 9019(a) provides that “[o]n motion by the trustee and after notice

and a hearing, the court may approve a compromise or settlement.” FED. R. BANKR. P. 9019(a).

       11.        The decision of whether or not to approve a compromise under Bankruptcy Rule

9019(a) is within the sound discretion of the court. In re Foster Mortg. Corp., 68 F.3d 914, 917 (5th




                                                  -3-
               Case 19-20831-MAM            Doc 221      Filed 12/12/19      Page 4 of 6



Cir. 1995); In re American Reserve Corp., 841 F.2d 159, 162 (7th Cir. 1987); In re Walsh Construction,

Inc., 669 F. 2d 1325, 1328 (9th Cir. 1992).

        12.      When applying this rule, a bankruptcy court should approve a settlement if it is fair

and equitable, and in the best interests of the estate. In re Cajun Electric Power Cooperative, Inc.,

119 F.3d 349, 355 (5th Cir. 1997). To properly make this determination, a bankruptcy judge “must

assess and balance the value of the claim that is being compromised against the value to the estate of

the acceptance of the compromise proposal.” Id. at 356; In re Martin, 91 F.3d 389, 393 (3d Cir. 1996);

In re Jeffrey, 70 F.3d 183 (1st Cir. 1995); see also In re World Health Alt., Inc., 344 B.R. 291, 296

(Bankr. D. Del. 2006) (“[T]he court does not have to be convinced that the settlement is the best

possible compromise. Rather, the court must conclude that the settlement is within the reasonable

range of litigation possibilities.”).

        13.      In examining a settlement, the Court should “canvass the issues and see whether the

settlement falls below the lowest point in the range of reasonableness.” In re Spielfogel, 211 B.R. 133,

143–44 (Bankr. S.D.N.Y. 1997); In re Telesphere Communications, Inc., 179 B.R. 544, 553 (Bankr.

N.D. Ill. 1994); In re Carla Leathers, Inc., 44 B.R. 457, 465 (Bankr. S.D.N.Y. 1984), aff’d, 50 B.R.

764 (S.D.N.Y. 1985); In re W.T. Grant & Co., 699 F.2d 599, 608 (2d Cir. 1983), cert. denied, 464 U.S.

822 (1983).

        14.      The Debtors submit that the Settlement is fair and equitable, and it is in the best

interests of the Debtors, their estate, their creditors, and all other parties in interest, and accordingly

should be approved pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure.




                                                   -4-
               Case 19-20831-MAM            Doc 221       Filed 12/12/19   Page 5 of 6



                                              CONCLUSION

        WHEREFORE, pursuant to Bankruptcy Rule 9019, the Debtors respectfully request that the

Court enter an order (i) granting this Motion, (ii) approving the settlement on the terms described

herein, and (iii) granting such other relief that is just and proper.


Dated: December 12, 2019                          KELLEY, FULTON & KAPLAN, P.L.
                                                  Attorney for Debtors
                                                  1665 Palm Beach Lakes Blvd.
                                                  The Forum - Suite 1000
                                                  West Palm Beach, Florida 33401
                                                  Tel: (561) 491-1200
                                                  Fax:(561) 684-3773


                                                  By:__/s/ Dana Kaplan__________
                                                         Dana Kaplan, Esquire
                                                         Fla. Bar No. 44315


Mailing Information for Case 19-20831-MAM
Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email
notice/service for this case.
        • Joaquin J Alemany joaquin.alemany@hklaw.com, jose.casal@hklaw.com
        • Eyal Berger eyal.berger@akerman.com, jeanette.martinez@akerman.com
        • Jonathan M Davidoff jonathan@davidofflawfirm.com
        • Robert W Davis robert.davis@hklaw.com, pauline.nye@hklaw.com
        • Drew M Dillworth ddillworth@stearnsweaver.com,
        mfernandez@stearnsweaver.com;rross@stearnsweaver.com;dillworthcdp@ecf.e
        piqsystems.com;cgraver@stearnsweaver.com;fsanchez@stearnsweaver.com
        • Heidi A Feinman Heidi.A.Feinman@usdoj.gov
        • Malinda L Hayes malinda@forbusinessandlife.com, mlhbnk@gmail.com
        • Kelly D Haywood khaywood@bhpalaw.com
        • John B. Hutton III huttonj@gtlaw.com,
        mialitdock@gtlaw.com;miaecfbky@gtlaw.com
        • Dana L Kaplan dana@kelleylawoffice.com,
        tina@kelleylawoffice.com;craig@kelleylawoffice.com;cassandra@kelleylawoffice.
        com;debbie@kelleylawoffice.com
        • Benjamin Keck bkeck@rlklawfirm.com
        • Craig I Kelley craig@kelleylawoffice.com,
        dana@kelleylawoffice.com,tina@kelleylawoffice.com,cassandra@kelleylawoffice


                                                    -5-
              Case 19-20831-MAM          Doc 221      Filed 12/12/19     Page 6 of 6



       .com;debbie@kelleylawoffice.com
       • Lawrence A Levine llevine@anl-law.com, pleadings@anl-law.com
       • Ronald Lewis ron@lewisthomaslaw.com, bennie@cbrlawgroup.com
       • David B Marks brett.marks@akerman.com, charlene.cerda@akerman.com
       • Orfelia M Mayor omayor@ombankruptcy.com, legalservices@pbctax.com

Manual Notice List
The following is the list of parties who are not on the list to receive email notice/service
for this case (who therefore require manual noticing/service). You may wish to use your
mouse to select and copy this list into your word processing program in order to create
notices or labels for these recipients.

       Edwin Lunsford
       2000 PGA Blvd #3200A
       Palm Beach Gardens, FL 33408

       Rountree
       2987 Clairmiont Rd #175
       Atlanta, GA 30329

       Wells Fargo Vendor Financial Svcs LLC
       c/o Christine R Etheridge
       POB 13708
       Macon, GA 31208




                                                -6-
